DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed on 04/13/2022.  In virtue of the amendment:
Claims 11-22 are pending in the instant application.
Claims 13 and 15 are currently amended.
Claims 1-10 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.
Applicant argues:
Nowhere does Viswanathan disclose or suggest at least one control and/or regulation unit configured to control and/or regulate a brightness of the at least one laser beam as a function of a relative deflection speed of the at least one laser beam. (as recited in claims 11 and 22).

Examiner disagrees:
Viswanathan teaches, as in Figs. 4-6, that plots of brightness is being compensated based on the mirror velocity (relative deflective speed) by the controlling circuitry (102, Figs. 1 and 4).  Therefore, Viswanathan discloses all of the limitations as claimed in claims 11 and 22 (Figs. 1-2, 4-6, pars [0020], [0022]-[0023], [0026], [0033], [0035], and [0052]-[0061]).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 12 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viswanathan (U.S. Pub. 2015/0237316 A1).
Regarding claim 11, Viswanathan discloses a laser projection device (Figs. 1-2, 5-6, pars [0018]-[0020], [0022]-[0023], [0026], [0033], [0035], and [0052]-[0061]), comprising:
at least one laser diode (112, Fig. 1, par [0020]) configured to generate at least one laser beam (par [0020]);
at least one movable mirror element (162, Fig. 1, par [0022]) configured to deflect the at least one laser beam (pars [0022]-[0023]); and
at least one control and/or regulation unit (102, Fig. 1, pars [0018], [0019], [0026]) configured to control and/or regulate a brightness of the at least one laser beam (pars [0026], [0033]) as a function of a relative deflection speed (par [0035]) of the at least one laser beam (Figs. 5-6, pars [0026], [0052]-[0061]).
Regarding claim 12, Viswanathan discloses the laser projection device wherein the at least one control and/or regulation unit (102) is configured to control and/or regulate the brightness of the at least one laser beam as a function of the relative deflection speed of the at least one laser beam in such a way that a brightness distribution along a trajectory of the at least one laser beam is homogeneous (Figs. 1-2).
Regarding claim 17, Viswanathan discloses the laser projection device wherein the at least one control and/or regulation unit (102) is configured to ascertain at least one correction factor (compensation factor) for correcting the brightness of the at least one laser beam, based on the relative deflection speed of the at least one laser beam (pars [0033], [0042]-[0044]).
Regarding claim 18, Viswanathan discloses the laser projection device wherein the at least one control and/or regulation unit (102) is configured to normalize the correction of the brightness of the at least one laser beam for the fastest relative deflection speed of the at least one laser beam to the value 1 (value of one), using a normalization factor (par [0033]).
Regarding claim 19, Viswanathan discloses the laser projection device wherein the at least one control and/or regulation unit (102) is configured to reduce the brightness of the at least one laser beam in at least one area of reversal points of a movement of the at least one laser beam (par [0033]).
Regarding claim 20, Viswanathan discloses a method for operating a laser projection device (Figs. 1-2), the laser projection device including at least one laser diode (112) configured to generate at least one laser beam, and at least one movable mirror element (162) configured to deflect the at least one laser beam, the method comprising: controlling and/or regulating a brightness of the at least one laser beam (using unit 102, Fig. 1, pars [0018], [0019], [0026], [0033]) as a function of a relative deflection speed (par [0035]) of the at least one laser beam .
Regarding claim 21, Viswanathan discloses the method wherein the brightness of the at least one laser beam is controlled and/or regulated (by unit 102) as a function of the relative deflection speed of the at least one laser beam in such a way that a brightness distribution along a trajectory of the at least one laser beam is homogeneous (Figs. 1-2).
Regarding claim 22, Viswanathan discloses a laser projector (Figs. 1-2, 5-6, pars [0018]-[0020], [0022]-[0023], [0026], [0033], [0035], and [0052]-[0061]) comprising:
at least one laser projection device (device in Figs. 1-2) including at least one laser diode (112, Fig. 1, par [0020]) configured to generating at least one laser beam, at least one movable mirror element (162, Fig. 1, par [0022]) configured to deflect the at least one laser beam, and at least one control and/or regulation unit (102, Fig. 1, pars [0018], [0019], [0026]) configured to control and/or regulate a brightness of the at least one laser beam (pars [0026], [0033]) as a function of a relative deflection speed (par [0035]) of the at least one laser beam (Figs. 5-6, pars [0026], [0052]-[0061]).

Allowable Subject Matter
Claims 13-16 are allowed.
The primary reasons for the allowance of claims 13-16 are in the inclusion of the limitation(s):
“… a laser projection device, comprising: at least one laser diode configured to generate at least one laser beam; at least one movable mirror element configured to deflect the at least one laser beam; and at least one control and/or regulation unit configured to control and/or regulate a brightness of the at least one laser beam as a function of a relative deflection speed of the at least one laser beam, wherein the at least one control and/or regulation unit is configured to ascertain the relative deflection speed of the at least one laser beam using at least one first derivative of at least one warping function of the control and/or regulation unit which describes a distortion of an image field in which the trajectory of the at least one laser beam is situated” and the combination thereof, in the claim(s), i.e., claim 13 (claim 14 is allowed as being dependent on claim 13), and
“… a laser projection device, comprising: at least one laser diode configured to generate at least one laser beam; at least one movable mirror element configured to deflect the at least one laser beam; and at least one control and/or regulation unit configured to control and/or regulate a brightness of the at least one laser beam as a function of a relative deflection speed of the at least one laser beam, wherein the at least one control and/or regulation unit, for an at least essentially one-dimensional movement of the at least one laser beam, is configured to ascertain the relative deflection speed of the at least one laser beam using at least one first partial derivative of at least one warping function of the control and/or regulation unit which describes a distortion of an image field in which the trajectory of the at least one laser beam is situated” and the combination thereof, in the claim(s), i.e., claim 15 (claim 16 is allowed as being dependent on claim 15), which are not found in the prior art references.

Inquiry
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844